Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 4, 11-14 and 21-22 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 4, 11-14 and 21-22 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed structure comprising a first semiconductor die comprises each of the first bonding pads contacts a respective subset of the first pad-connection via structures, and each of the first dielectric diffusion barrier portions comprises a horizontal segment having a bottom surface that contacts the first proximal dielectric diffusion barrier layer, wherein the bottom surface comprises an outer periphery that is adjoined to bottom edges of the sidewall segments and an inner periphery that is laterally offset inward from the outer periphery by an offset distance that is greater than a thickness of the sidewall segments of the first dielectric diffusion barrier portions, in combination with the remaining claimed limitations of claim 4; the claimed structure comprising a first semiconductor die comprises each of the first bonding pads contacts a respective subset of the first pad-connection via structures, and at least one edge seal structure comprising a respective subset of the first metal interconnect structures that provides a respective continuous barrier laterally surrounding the first semiconductor device without any lateral opening and vertically extends from the first substrate to the additional planar diffusion barrier layer, in combination with the remaining claimed limitations of claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897